Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant has elected Group II (claims 1-3 and 19-20) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. listed on IDS.
Cho discloses:

    PNG
    media_image1.png
    374
    604
    media_image1.png
    Greyscale

Claim(s) 1-3 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. listed on IDS.
Nakamura discloses a tetramer:

    PNG
    media_image2.png
    302
    995
    media_image2.png
    Greyscale

Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orgawa et al. listed on IDS.
Nakamura discloses a dimer:

    PNG
    media_image3.png
    421
    963
    media_image3.png
    Greyscale

Claim(s) 1 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. listed on IDS.
Tan discloses:

    PNG
    media_image4.png
    448
    375
    media_image4.png
    Greyscale

Claim(s) 1-3 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posligua et al. listed on IDS.
Posligua (abs., figures)  discloses a 2D nanosheet and nanotube made of zinc porphyrins fused by butadiyne or ethyne.

Claim(s) 1-2 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorotyntsev et al. listed on IDS.
Vorotyntsev discloses a Mg (II) polyprophine 2D film:

    PNG
    media_image5.png
    141
    396
    media_image5.png
    Greyscale
 

Claim(s) 1 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiengarten et al. listed on IDS.
Wiengarten (abs., figures) discloses a porphyrin dimer or oligomers:

Claim(s) 1-3 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. listed on IDS.
Zhao discloses 2D nano disk:

    PNG
    media_image6.png
    208
    410
    media_image6.png
    Greyscale


Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osuka et al. listed on IDS.
Osuka discloses a dimer:

    PNG
    media_image7.png
    369
    627
    media_image7.png
    Greyscale

Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. listed on IDS.
Tsuda discloses:

    PNG
    media_image8.png
    324
    551
    media_image8.png
    Greyscale


Claim(s) 1-3 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (three references) listed on IDS.
Yamaguchi discloses 2D oligomer or ZnP-PO ring of ball:

    PNG
    media_image9.png
    470
    747
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    737
    693
    media_image10.png
    Greyscale


Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobuke et al. (US 20040202876).
Kobuke discloses (abs, claim, examples, figures):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita et al. (US 20050224112).
Tokita discloses (abs, claim, examples, figures):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al. (US 20110168984).
Forrest discloses (abs, claim, examples, figures):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Claim(s) 1-3 and 19 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 20120001155).
Thompson discloses (abs, claim, examples, figures):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766